    Case: 1:20-cv-04699 Document #: 74 Filed: 09/14/20 Page 1 of 2 PageID #:1598




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: TIKTOK, INC., CONSUMER PRIVACY                                MDL No. 2948
 LITIGATION
                                                            Master Docket No. 20-cv-4699

                                                                     Judge John Z. Lee
          This Document Relates to All Cases
                                                           Magistrate Judge Sunil R. Harjani

     NOTICE OF WITHDRAWAL OF MOTION FOR ADMISSION PRO HAC VICE

       I, Philip L. Fraietta, hereby withdraw my motion for admission pro hac vice (Dkt. 71).

The motion was filed inadvertently and is not necessary pursuant to CMO-1, Paragraph 5. I

apologize for this oversight.

Dated: September 14, 2020                   Respectfully submitted,
                                            /s/ Philip L. Fraietta
                                            BURSOR & FISHER, P.A.
                                            Philip L. Fraietta
                                            888 Seventh Avenue
                                            New York, NY 10019
                                            Tel: (646) 837-7150
                                            Fax: (212) 989-9163
                                            E-Mail: pfraietta@bursor.com
                                            Counsel for Plaintiff, by and through his father and
                                            legal guardian Bartosz Grabowski, and the Putative
                                            Class




                                               1
   Case: 1:20-cv-04699 Document #: 74 Filed: 09/14/20 Page 2 of 2 PageID #:1599



                               CERTIFICATE OF SERVICE
        I hereby certify that on September 14, 2020, I served the above and foregoing by causing
a true and accurate copy of such paper to be filed and served on all counsel of record via the
Court’s CM/ECF electronic filing system.

                                                    /s/ Philip L. Fraietta
